Order filed May 30, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00148-CR
                                ____________

                     EX PARTE DIANA E. RODRIGUEZ


                   On Appeal from the 400th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 05-DCR-043094


                                    ORDER
      Appellant is represented by retained counsel, Eduardo Jesus Franco. No
reporter’s record has been filed in this case. Karen Romeo Rothman, the official
court reporter for the 400th District Court, informed this court that appellant had
not made arrangements for payment for preparation of the reporter’s record. On
April 22, 2013, the clerk of this court notified appellant that we would consider
and decide those issues that do not require a reporter’s record unless appellant,
within 15 days of notice, provided this court with proof of payment for the record.
See Tex. R. App. P. 37.3(c). Appellant filed no reply. Accordingly, we issue the
following order:
       We ORDER appellant=s retained counsel, Eduardo Jesus Franco, to file a
brief in this appeal on or before June 20, 2013. If counsel does not timely file the
brief as ordered, the court will consider issuing a show cause order directing him to
appear before this court on a date certain to show cause why he should not be held
in contempt of court for failing to file the brief as ordered.



                                  PER CURIAM




                                         2